Case 1:20-cv-01560-GBD Document 29

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ABRAHAMBERKOVITS, :
Plaintiff, |

-against- .

EXPERIAN INFORMATION SOLUTIONS, INC., :
Defendant. |

oven eee eee ee eee eee .

GEORGE B. DANIELS, United States District Judge:

Filed 12/10/20 Page 1 of 1

   

ORDER
20 Civ. 1560 (GBD)

This Court having been advised that Plaintiff and Defendant Experian Information

Solutions, Inc. have settled this matter, the Clerk of Court is hereby ORDERED to close the

action against that defendant, without prejudice to restoring the action to this Court’s docket if an

application to restore is made within thirty (30) days.

All conferences previously scheduled are adjourned sine die.

Dated: December 10, 2020
New York, New York

SO ORDERED.

Gm B Donde

CHORE @f B. DANIELS
ited States District Judge

Ly tie,

 

 
